MEMORANDUM **
Jose Apolinar Zaragoza-Castaneda, Maria Isabel Zaragoza, and Dennys Jose Angel Zaragoza-Garcia, all natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) denial of their motion to reconsider the BIA’s decision affirming an immigration judge’s (“IJ”) pretermission of their applications for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
Petitioners contend that their period of continuous physical presence should not have ended until their notices to appear were filed with the immigration court. The BIA, however, correctly deemed the petitioners’ period of continuous physical presence to have ended when petitioners were served with their notices to appear. See 8 U.S.C. § 1229b(d)(1)(A) (period ends “when the alien is served a notice to appear”); Lagandaon v. Ashcroft, 383 F.3d 983, 989 (9th Cir.2004) (“We conclude that the period of continuous presence ends on the day the Notice is served.”).
Petitioners failed to raise a colorable due process claim. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.